Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered. Applicant has argued that neither Zeng nor Ko nor Kim discloses “the sealant frame surrounds a periphery of the organic light-emitting diode array substrate and bonds with the protective cover” as recited in claim 1.  This argument is respectfully found to be not persuasive because Zeng discloses sealant 105 is cured to seal the OLED display device by sealing the glass cover at the periphery by curing the sealant layer (para. 0030 and Fig. 1), which is a disclosure of bonding with the protective cover to encapsulate the OLED device. In addition, with respect to Applicant’s arguments with respect to the Ko reference, Ko was a secondary reference which was  relied upon to support that the uv irradiation curing of the sealant material of the Zeng reference forms a bond to seal the cover to the OLED device.


Claims 1-2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”)
Zeng discloses an organic light emitting diode display (OLED) (para. 0030) including an OLED  substrate, 107 which is also a TFT substrate (par. 0030) a protective cover 103 (para. 0030 and Fig. 1), the cover and the display correspondingly arranged (Fig. 1 shows the display panel 100 arranged under the cover 103 (para. 0030)) and a glass cover 101 (para. 0030 and Fig. 1)
The protective cover 103 to encapsulate the OLED substrate (para. 0030), as shown in Fig. 1

Zeng does not explicitly state   the sealant bonding of the substrates and Zeng does not explicitly state an array substrate.
Ko, in the same field of endeavor of sealant for sealing upper and lower substrates to protect OLED (para. 0049 and Fig. 2), discloses upper and lower substrates 600, 100 (Fig. 2 and para. 0049), and Ko also discloses the sealant may be epoxy or acrylate resin (para. 0050).
Kim, in the same field of endeavor of passivation of light emitting diode (Abstract), discloses an OLED array substrate, as Kim discloses the substrate includes pixels in a matrix arrangement (Fig. 1A), which is a disclosure of an  array.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Ko with the device disclosed by Zeng in order to obtain the benefit of forming in seal in the device disclosed by Zeng, and because Ko discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Kim of pixels in an array with the device disclosed by Zeng because an array of pixels above the TFT substrate is an arrangement well known in the art.
Re claim 2:  Zeng discloses a color filter102, which is a transmission enhancing layer, between the OLED 108 and the glass cover plate 101, which is the protective cover (para. 0029-0030).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) as applied to claim 2 above, and further in view of Xu et al (US 2016/0254496 A1)(“Xu”).
Zeng in view of Ko and of Kim discloses the limitations of claim 2 as stated above.  Zeng in view of Ko and of Kim is silent with respect to two transmission enhanced layers in which the refractive index increases or decreases from the diode array substrate to the glass cover.
Xu , in the same field of endeavor of OLED display panel with reflection eliminating layer (Abstract), discloses a light emitting unit on a substrate (para. 0010), a  total reflection eliminating layer which includes a first light processing layer with incident light is processed to obtain emergent light capable of arriving at an interface between the packaging substrate and an atmosphere at an incident angle smaller than a total reflection angle at the interface between the packaging substrate and the atmosphere (para. 0012),  alternatively, a  first light processing layer (para. 0014) and a second light processing layer of a refractive index larger than the first light processing layer (para. 0018),  or alternatively the reflection eliminating layer includes at least two second light processing layers laminated on the first light processing layer successively  such that the refractive indexes  increasing successively in a direction away from  the first light processing layer , which is a disclosure of gradual increase or decrease of the refractive index from the organic diode array substrate to the protective cover, as Xu discloses from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010).

Zeng in view of Ko and of Kim in order to obtain the benefit of eliminating reflection as disclosed by Xu.
                

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) as applied to claim 1 above, and further in view of Xu et al (US 2016/0254496 A1)(“Xu”).
Zeng in view of Ko and of Kim discloses the limitations of claim 1 as stated above.  Zeng in view of Ko and of Kim is silent with respect to two transmission enhanced layers in which the refractive index increases or decreases from the diode array substrate to the glass cover.
Xu , in the same field of endeavor of OLED display panel with reflection eliminating layer (Abstract), discloses a light emitting unit on a substrate (para. 0010), a  total reflection eliminating layer which includes a first light processing layer with incident light is processed to obtain emergent light capable of arriving at an interface between the packaging substrate and an atmosphere at an incident angle smaller than a total reflection angle at the interface between the packaging substrate and the atmosphere (para. 0012),  alternatively, a  first light processing layer (para. 0014) and a second light processing layer of a refractive index larger than the first light processing layer (para. 0018),  or alternatively the reflection eliminating layer includes at least two second light processing layers laminated on the first light processing layer successively  such that the refractive indexes  increasing successively in a direction away from  the first light processing layer , which is a disclosure of a gradual increase or decrease of the refractive index from the organic diode array substrate to the protective cover, as Xu discloses the light processing layers which are the anti reflection layers from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the arrangement disclosed by Xu with the device disclosed by 
Zeng in view of Ko and of Kim in order to obtain the benefit of eliminating reflection as disclosed by Xu.
           Re claim 5:  The combination of Zeng in view of Ko and of Kim and of Xu discloses the anti reflection layer between the organic light emitting diode array substrate and the protective cover, as Xu discloses the light processing layers which are the anti reflection layers from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010), and is also a disclosure of an anti reflection layer.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) and  of Xu et al (US 2016/0254496 A1)(“Xu”) as applied to claim 5 above, and further in view of Lee (US 2004/0263068 A1).
Zeng in view of Ko and of Kim and of Xu discloses the limitations of claim 5 as stated above.  Zeng in view of Ko and of Kim and of Xu is silent with respect to the recited relationships of the transmission enchanced layers and the anti-reflection layers.
Lee, in the same field of endeavor of reflection in organic electroluminescent displays (para. 0020), discloses and electroluminescent display substrate 10 , a first electrode or anode 200, a second electrode or cathode 400 , a light emitting layer 30, and a medium layer between the electrodes such that light undergoes constructive or destructive interference (para. 0019-0021 and 0026 and Fig. 3).  
.


Claims 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) and of Xu et al (US 2016/0254496 A1)(“Xu”). as applied to claim 4 above, and further in view of Chaji et al (US 2013/0147764 A1)(“Chaji”).
Zeng in view of Ko and of Kim and of Xu discloses the limitations of claim 4 as stated above.  Zeng in view of Ko and of Kim and of Xu is silent with respect to the recited arrangement of the antireflection layer .
Chaji in the same field of endeavor of display substrate (para. 0002), discloses an OLED with internal reflection of ambient light (para. 0021) in which an antireflection layer such as a circular polarizer (para. 0038 and Fig. 1), has the benefit of superior  contrast (para. 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an antireflection layer such as a circular polarizer as disclosed by Chaji with the device disclosed by Zeng in view of Ko and of Kim and of Xu in order to obtain the benefit of superior contrast disclosed by Chaji.
Re claim 8:  Chaji in the same field of endeavor of display substrate (para. 0002), discloses an OLED with a circular polarizer (para. 0038 and Fig. 1), has the benefit of superior  contrast (para. 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a circular polarizer as disclosed by Chaji with the device .


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) as applied to claim 9 above, and further in view of Leyder et al (US 2012/0258294 A1)(“Leyder”).
Zeng in view of Ko and of Kim discloses the limitations of claim 9 as stated above.  Zeng in view of Ko and of Kim is silent with respect to the barrier layer being a plurality of inorganic and organic layers alternately stacked on the array substrate.
Leyder, in the same field of endeavor of barrier layers (Abstract) for organic light emitting diodes (para. 0014), discloses a barrier 2 of inorganic material between the cover substrate 1 and the array substrate 7 (para.0057 and  0070-0071 and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the barrier disclosed by Leyder with the device disclosed by Zeng in view of Ko and of Kim in order to obtain the benefit of retarding water vapor migration as disclosed by Leyder (Leyder, para. 0036).



Claim 11 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”).

The protective cover 103 to encapsulate the OLED substrate (para. 0030), as shown in Fig. 1
A sealant frame 105 surrounds  the cover 300 a periphery of the OLED and forms a frame (Fig. 2)  and  with the protective cover 101  (para. 0030), as shown in Fig. 1, which suggests the bonding with the protective cover, as Zeng discloses the sealing protecting the OLED display device (para. 0013) .  The display includes a glass cover plater 101 (para. 0022), a transparent protective layer 103, an OLED layer 108, and a TFT substrate 107 (para. 0022 and Fig. 1).
Zeng does not explicitly state   the sealant bonding of the substrates  and spreading the sealant around the periphery of the array substrate and bonding the protective cover with the sealant  and Zeng does not explicitly state an array substrate.
Ko, in the same field of endeavor of sealant for sealing upper and lower substrates to protect OLED (para. 0049 and Fig. 2), discloses upper and lower substrates 600, 100 (Fig. 2 and para. 0049), and Ko also discloses the sealant may be epoxy or acrylate resin (para. 0050).
Kim, in the same field of endeavor of passivation of light emitting diode (Abstract), discloses an OLED array substrate, as Kim discloses the substrate includes pixels in a matrix arrangement (Fig. 1A), which is a disclosure of an  array.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Ko with the device disclosed by Zeng 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Kim of pixels in an array with the device disclosed by Zeng because an array of pixels above the TFT substrate is an arrangement well known in the art.
Re claim 12:  Zeng discloses a color filter102, which is a transmission enhancing layer, between the OLED 108 and the glass cover plate 101, which is the protective cover (para. 0029-0030).
Re claim 19:  Zeng discloses a barrier layer 104, which is a layer between the light emitting substrate 108 and the protective cover plate 101, as Zeng discloses the layer 104 is hydrophobic (para. 0022), which is a disclosure of a barrier layer.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) as applied to claim 12 above, and further in view of Xu et al (US 2016/0254496 A1)(“Xu”).
Zeng in view of Ko and of Kim discloses the limitations of claim 12 as stated above.  Zeng in view of Ko and of Kim is silent with respect to two transmission enhanced layers in which the refractive index increases or decreases from the diode array substrate to the glass cover.
Xu , in the same field of endeavor of OLED display panel with reflection eliminating layer (Abstract), discloses a light emitting unit on a substrate (para. 0010), a  total reflection eliminating layer which includes a first light processing layer with incident light is processed to obtain emergent light capable of arriving at an interface between the packaging substrate and an atmosphere at an incident angle smaller than a total reflection angle at the interface between the packaging substrate and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the arrangement disclosed by Xu with the device disclosed by 
Zeng in view of Ko and of Kim in order to obtain the benefit of eliminating reflection as disclosed by Xu.
                

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) as applied to claim 1 above, and further in view of Xu et al (US 2016/0254496 A1)(“Xu”).
Zeng in view of Ko and of Kim discloses the limitations of claim 11 as stated above.  Zeng in view of Ko and of Kim is silent with respect to two transmission enhanced layers in which the refractive index increases or decreases from the diode array substrate to the glass cover.
Xu , in the same field of endeavor of OLED display panel with reflection eliminating layer (Abstract), discloses a light emitting unit on a substrate (para. 0010), a  total reflection eliminating layer which includes a first light processing layer with incident light is processed to obtain emergent light capable of arriving at an interface between the packaging substrate and an atmosphere at an incident 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have combined the arrangement disclosed by Xu with the device disclosed by 
Zeng in view of Ko and of Kim in order to obtain the benefit of eliminating reflection as disclosed by Xu.
           Re claim 15:  The combination of Zeng in view of Ko and of Kim and of Xu discloses the anti reflection layer between the organic light emitting diode array substrate and the protective cover, as Xu discloses the light processing layers which are the anti reflection layers from the pixel defining layer on the base substrate (para. 0010) to the direction of the cover, as Xu discloses the layers on the pixel defining layer to the packaging substrate which is on the base substrate (para. 0010), and is also a disclosure of an anti reflection layer.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887  as applied to claim 15 above, and further in view of Lee (US 2004/0263068 A1).
Zeng in view of Ko and of Kim and of Xu discloses the limitations of claim 15 as stated above.  Zeng in view of Ko and of Kim and of Xu is silent with respect to the recited relationships of the transmission enchanced layers and the anti-reflection layers.
Lee, in the same field of endeavor of reflection in organic electroluminescent displays (para. 0020), discloses and electroluminescent display substrate 10 , a first electrode or anode 200, a second electrode or cathode 400 , a light emitting layer 30, and a medium layer between the electrodes such that light undergoes constructive or destructive interference (para. 0019-0021 and 0026 and Fig. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Lee with the device disclosed by Zeng in view of Ko and of Kim and of Xu in order to obtain the benefit of enhanced emission and luminance as disclosed by Lee (Lee, para. 0008).


Claims 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) and of Xu et al (US 2016/0254496 A1)(“Xu”). as applied to claim 4 above, and further in view of Chaji et al (US 2013/0147764 A1)(“Chaji”).
Zeng in view of Ko and of Kim and of Xu discloses the limitations of claim 14 as stated above.  Zeng in view of Ko and of Kim and of Xu is silent with respect to the recited arrangement of the antireflection layer .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an antireflection layer such as a circular polarizer as disclosed by Chaji with the device disclosed by Zeng in view of Ko and of Kim and of Xu in order to obtain the benefit of superior contrast disclosed by Chaji.
Re claim 18:  Chaji in the same field of endeavor of display substrate (para. 0002), discloses an OLED with a circular polarizer (para. 0038 and Fig. 1), has the benefit of superior  contrast (para. 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a circular polarizer as disclosed by Chaji with the device disclosed by Zeng in view of Ko and of Kim and of Xu in order to obtain the benefit of superior contrast disclosed by Chaji.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng ( US 2016/0104861 A1) in view of Ko et al (US 2017/0294618 A1)(“Ko”) and of Kim et al (US 2020/0075887 A1)(“Kim”) as applied to claim 19 above, and further in view of Leyder et al (US 2012/0258294 A1)(“Leyder”).
Zeng in view of Ko and of Kim discloses the limitations of claim 19 as stated above.  Zeng in view of Ko and of Kim is silent with respect to the barrier layer being a plurality of inorganic and organic layers alternately stacked on the array substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the barrier disclosed by Leyder with the device disclosed by Zeng in view of Ko and of Kim in order to obtain the benefit of retarding water vapor migration as disclosed by Leyder (Leyder, para. 0036).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895